IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 00-30642
                                          Summary Calendar
                                          _______________



                                         GERALD ASHKER,

                                                                    Plaintiff-Appellant,

                                               VERSUS

                          HORIZON OFFSHORE CONTRACTORS, INC.,
                          FORMERLY KNOWN AS H L S OFFSHORE, L.L.C.,

                                                                    Defendant-Appellee.



                                    _________________________

                            Appeal from the United States District Court
                               for the Eastern District of Louisiana
                                          99-CV-1367-D
                                 _________________________
                                       November 30, 2000


Before SMITH, BENAVIDES, and                            In this diversity action, Gerald Ashker ap-
  DENNIS, Circuit Judges.                            peals a summary judgment in favor of Horizon
                                                     Offshore Contractors, Inc. (“Horizon”).
JERRY E. SMITH, Circuit Judge:*                      Finding no error, we affirm.

                                                        Ashker sued Horizon, claiming that it orally
   *
                                                     promised him that he could participate in a
      Pursuant to 5TH CIR. R. 47.5, the court has
                                                     bonus pool consisting of ten percent of
determined that this opinion should not be
                                                     Horizon’s gross revenues if Horizon achieved
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.          $30 million in “revenues” from June 18, 1996,
R. 47.5.4.                                           through June 18, 1997. Even though Ashker
was transferred from his position on the sales          the district court erred in proceeding without
force in March 1997 and was laid off in June            allowing additional discovery.
1998, he did not ask for his bonus until he filed
the suit.                                                   A court may properly end discovery prior
                                                        to granting summary judgment “despite the ex-
    Horizon filed two motions for summary               istence of outstanding discovery requests.”
judgment: one based on the inadequacy of                Netto v. Amtrak, 863 F.2d 1210, 1215 (5th
Horizon’s actual revenues (only $22 million)            Cir. 1989). The court allowed extensive dis-
and the other on the lack of contract formation         covery, granting two continuances of the first
as a matter of law even under Ashker’s version          summary judgment motion and one of the sec-
of the alleged contract terms. The district             ond. Ashker’s pending motion to compel dis-
court granted both motions. Ashker appeals,             covery requested a complete download of
asserting that he had an insufficient                   Horizon’s archived accounting system, hoping
opportunity to conduct discovery; that a                “to perform calculations” that would show that
question of material fact existed as to the             the figures reached by the defendants are
amount of Horizon’s revenue, precluding the             merely one interpretation of [the] financial rec-
first motion for summary judgment; and that             ords. Ashker also requested all of the e-mails
the contract had definite terms, precluding the         and electronic documents on Horizon’s
second motion for summary judgment.1                    network, hoping to find a document that
                                                        would support the allegedly promised bonus.
                        I.
   We review for abuse of discretion the de-               Neither of these voluminous records would
cision to provide sufficient opportunity to con-        yield new information relevant to either
duct discovery to respond to a motion for               summary judgment motion. Horizon had
summary judgment. King v. Dogan, 31 F.3d                already provided financial records, audited by
344, 346 (5th Cir. 1994) (quoting Richardson            Arthur Anderson, sufficient to determine its
v. Henry, 902 F.2d 414, 417 (5th Cir. 1990)).           revenue for the period in question. Moreover,
Ashker claims the court erred in granting               the second motion accepted Ashker’s
summary judgment while a motion to compel               statement of the facts arguendo, so documents
discovery was pending.                                  supporting his version of the contract would
                                                        have no effect.
    The court did grant Ashker two
continuances under FED. R. CIV. P. 56(f), but              [A] plaintiff’s entitlement to discovery
in its response to the second, the court set a             before a ruling on a motion of summary
deadline beyond which no further continuances              judgment is not unlimited and may be
would be granted. Ashker now contends that                 cut off when the record shows that the
because discovery was not complete to his sat-             requested discovery will not be likely to
isfaction and because a motion to compel dis-              produce facts he needs to withstand a
covery was pending before a magistrate judge               summary judgment motion. Paul Ka-
at the time of the summary judgment hearing,               dair, Inc. v. Sony Corp., 694 F.2d 1017,
                                                           1029-30 (5th Cir. 1983). A district
                                                           judge “may exercise his discretion to
   1
     Although Ashker asserted contract and tort            prevent the plaintiff from burdening the
claims, he appeals only on the contract claim.

                                                    2
   defendants with a needless round of                  Zenith Radio Corp., 475 U.S. 574, 588
   discovery.” Id. at 1030. The court                   (1986).
   pointed out: “[I]t is clear that a plaintiff
   cannot defeat a motion for summary                      Horizon’s financial records created during
   judgment by . . . amplifying [his                    the normal course of business and the
   allegations] only with speculation about             supporting affidavit of Dale Peltier, Horizon’s
   what discovery might uncover.” 694                   Controller, show that Horizon’s gross
   F.2d at 1030 (quoting Contemporary                   revenues for the period between June 1996
   Mission, Inc. v. United States Postal                and June 1997 were approximately $22
   Service, 648 F.2d 97, 107 (2d. Cir.                  million. Peltier based his testimony on
   1981).                                               “Revenue Accrual Worksheets,” schedules
                                                        that form the basis for Horizon’s financial
Netto, 863 F.2d at 1216.                                statements audited by Arthur Anderson.

   Ashker did not show that the additional in-             Ashker contends that Horizon’s revenue
formation he requested from Horizon would               accrual sheets do not reflect the revenues from
have more than a speculative impact on his              jobs successfully bid by sales staff but on
ability to withstand a summary judgment mo-             which work had not yet begun, i.e., gross
tion. Thus, the court did not abuse its                 sales. Significantly, the district court noted in
discretion in ruling on the summary judgment            its minute entry that Ashker testified in
motion despite the outstanding discovery.               deposition that the $30 million threshold was
                                                        based on gross revenues. Even using gross
                       II.                              sales, however, Horizon did not earn $30
    Ashker challenges the decision to grant             million in the relevant time period. As the
Horizon’s first motion for summary judgment,            head of Horizon’s estimating department
claiming that the amount of revenue Horizon             testified, the maximum value of bids during the
earned was a question of material fact. We re-          relevant time was $25.6 million. This figure
view a summary judgment de novo. Webb v.                includes the value of all jobs through June
Cardiothoracic Surgery Assoc., 139 F.3d 532,            1997 minus the value of jobs completed before
536 (5th Cir. 1998). A party is entitled to             June 18, 1996, plus the value of jobs bid
summary judgment “if the pleadings,                     before June 1997 that are not reflected on the
depositions, answers to interrogatories, and            accrual worksheet.
admissions on file, together with the affidavits,
if any, show that there is no genuine issue of              Ashker submitted a one-page letter from an
material fact and that the moving party is en-          accountant stating that the sales figures totaled
titled to judgment as a matter of law.” FED. R.         $31,993,340 for the period in question. This
CIV. P. 56(c). The moving party must prove              letter may not support an opposition to
“that there is an absence of evidence to                summary judgment, because it was not
support the nonmoving party’s case.” Celotex            “attached to and authenticated by an affidavit
v. Catrett, 477 U.S. 317, 325 (1986). The               conforming to FED. R. CIV. P. 56(e).” 11
nonmoving party must then demonstrate                   JAMES W. MOORE ET AL., MOORE’S FEDERAL
“specific facts showing that there is a genuine         PRACTICE § 56.14[2][c] (3d ed. 1997); see
issue for trial.” Matsushita Elec. Indus. Co. v.        also FED. R. CIV. P. 56(e). Further, the letter


                                                    3
failed to meet the disclosure requirements               judgment, the court correctly found that even
under FED. R. CIV. P. 26(a)(2) because the               accepting Ashker’s version of the terms of the
expert revealed neither her qualifications nor           contract as true, these terms did not establish
the documents on which she relied. “Doc-                 a contract as a matter of law. Ashker bases
umentary evidence for which a proper                     the existence of a contract on the following
foundation has not been laid cannot support a            facts: At a meeting on or around June 26,
summary judgment motion, even if the                     1996, with approximately six other people,
documents in question are highly probative of            Don Sites, then a principal with HLS Offshore
a central and essential issue in the case.” 11           L.L.C., allegedly made an oral promise to pay,
J AMES W. M OORE ET AL ., supra,                         in bonuses, ten percent of the company’s gross
§ 56.14[2][c].2 Even unsworn expert reports              revenues for June 1996 through June 1997,
“do not qualify as affidavits or otherwise ad-           which Ashker believed would entitle him to
missible evidence for the purpose of Rule 56,            $3.8 million. Ashker never mentioned the bo-
and may be disregarded by the court when rul-            nus to anyone in the company until seven
ing on a motion for summary judgment.” Id.3              months after he had left Horizon, nor did he
The court properly rejected this letter, because         ever confirm the bonus plan in writing.
it did not comply with the relevant procedural
rules.                                                      Even when Horizon’s attorneys interviewed
                                                         Ashker about this meeting while investigating
   Thus, because the one shred of evidence               a similar claim by another employee, Ashker
Ashker produced in opposition to Horizon’s               did not claim that he, too, was owed a bonus.
figures did not meet the standards of proper             Instead, one week after Sites supposedly
summary judgment evidence, the district court            promised the bonus, he issued a memorandum
correctly found no genuine issue of material             stating that he was just beginning to consider
fact as to the amount of Horizon’s gross sales           a bonus plan, that the bonus pool would
or revenue. Because these figures fell short of          contain a maximum of $150,000, that the
the $30 million Ashker identified as the thresh-         bonus would be contingent upon Horizon’s
old for the promised bonus, his claim must fail.         profitability, and that the plan would need
                                                         revision before it became final. On these facts,
                    III.                                 the district court found that the parties did not
   Regarding the second motion for summary               form a valid contract.

                                                            Louisiana law lists four elements of a valid
   2
     See also Canada v. Blain’s Helecopters, Inc.,       contract: capacity, consent, object, and lawful
831 F.2d 920, 925 (9th Cir. 1987) (disallowing the       cause. J. Caldera & Co. v. Louisiana Stadium
use of unauthenticated fuel invoices in a wrongful       & Exposition Dist., 750 So. 2d 284, 288 (La.
death action because they lacked a proper                App. 5th Cir.), writ denied, 756 So. 2d 1144
foundation, even though the invoices were
                                                         (La. 2000). Horizon challenges only consent
probative of a central issue).
                                                         and object. We need not address whether the
   3
     See also Lugue v. Hercules, Inc., 12 F. Supp.       object of the contract is sufficiently definite,
2d 1351, 1358 (S.D. Ga. 1997) (holding that un-          because the alleged verbal agreement plainly
sworn expert reports prepared in compliance with         lacks consent.
rule 26(a)(2) are inadmissible because unsworn
statements do not qualify as affidavits).

                                                     4
   The plaintiff bears the burden of proving            not inquire about the promise either in June
that offer and acceptance establish a verbal            1997 or at the end of 1997 when he received
contract. Id. Where testimony establishes that          a $1,200 bonus. Finally, he did not ask about
the minds of both parties did not meet                  the bonus when Horizon transferred him out of
touching primary matters, the contract is in-           sales or when he was terminated in October
valid for lack of consent. Id. Testimony dem-           1998. Thus, the contract fails to satisfy the
onstrates that Sites did not believe he had of-         element of consent necessary to the formation
fered a bonus plan during the meeting, because          of a contract under Texas law; we need not
his letter issued the following week indicated          address the other elements.
that the idea had not been finalized. Thus,
Sites and Ashker did not have a meeting of the            AFFIRMED.
minds as to the offer.

   Moreover, Ashker’s failure to raise, with
Horizon, the issue of his bonus before suing
indicates a lack of acceptance. Therefore,
Ashker has not satisfied his burden of proving
the existence of the contract under Louisiana
law.

   Similarly, Texas law requires six elements
for a valid contract: (1) an offer; (2)
acceptance in strict compliance with the terms
of the offer; (3) a meeting of the minds; (4) a
communication that each party has consented
to the terms of the agreement; (5) execution
and delivery of the contract with the
understanding that it become mutual and
binding on both parties; and (6) consideration.
Angelou v. African Overseas Union, 2000 WL
1201802, at *7 (Tex. App.SSHouston [14th
Dist.] 2000, no pet.); see also Villarreal v. Art
Instit., 20 S.W.3d 792, 798 (Tex. App.SSCor-
pus Christi 2000, no pet.). The bonus package
Horizon purportedly promised Ashker fails this
standard. Regardless of how one interprets
Horizon’s actions, Ashker presented no
evidence that he communicated his consent to
Horizon.

   First, Ashker testified that he neither
bargained for the alleged promise nor changed
his behavior in reliance on it. Second, he did


                                                    5